Per Curiam.
The direction given, was an accurate exposition of the law throughout; and as to the allegation of .withdrawal of the cause from the jury, it is sufficient to say, there was not a scintilla of proof, that exclusive possession had been given or taken under the contract, even if there was one, insomuch that the plaintiff in error has been hopelessly driven to argue, that such possession is not an indispensable ingredient in a case for specific performance. In this state of the proofs, it was the duty- of the judge explicitly to direct that the jury were boimd by their oaths to find a verdict for the plaintiff
Judgment affirmed.